Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-17, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marrelli et al. (2016/0070725).
Regarding Claim 1, Marrelli discloses a system (figs. 1 and 2) for performing audit balance and control (ABC) processes on data stored within data stores of an enterprise, the system comprising:
at least one hardware processor (“processor”, paragraph [00028]) coupled to a server (“server”, paragraphs [0025], [0028]) that includes the data stores;
at least one hardware memory (“memory”, paragraph [0028]) that is coupled to the at least one processor, wherein the at least one memory stores software modules, wherein the at least one hardware processor (“processor”, paragraph [00028]) is configured to execute the software modules, and wherein the software modules include: 
a data access module that accesses a source data store that previously contained the data, and that accesses a target data store that currently contains the data (“data from source systems”, paragraph [0006]; “data model of target system”, paragraph [0034]),
wherein the data was previously moved from the source data store to the target data store (“transfer data between source systems and a target system”, abstract) via extract, transform, and load 
a data inspection module that checks one or more group characteristics for the data contained in the target data store, wherein the check of the one or more group characteristics includes a comparison of a value assigned to a group characteristic for the data when currently contained in the target data store, to a value assigned to the group characteristic for the data when previously contained in the source data store; and a data quality module that determines a quality of the data in the target data store based on the check of the one or more group characteristics for the data contained in the target data store (“measures the level of data quality by comparing data values and/or data formats against each data quality rule”, paragraph [0036]; “source data models is transformed for storage in the target data model…the data quality of the source data is validated against the data quality profiler model….and storing results of the rule comparisons”, paragraph [0120]).
Claims 21 and 23 are rejected similarly as discussed above.
Regarding Claim 2, Marrelli discloses the system of claim 1, wherein the data inspection module checks the one or more group characteristics for the data contained in the target data store by:
determining the value assigned to the group characteristic for the data when previously contained in the source data store before movement of the data from the source data store to the target data store (“prior to migration of the data record to the target system”, paragraph [0047]); and
determining the value assigned to the group characteristic for the data when currently contained in the target data store after the movement of the data from the source data store to the target data store (“transfer data from source systems to target system”, paragraph [0032]).
Claim 22 is rejected similarly as discussed above.
Regarding Claim 4, Marrelli discloses the system of claim 1, wherein the source data store that previously contained the data includes two or more disparate data sources (source systems. figs. 1 and 
Regarding Claim 6, Marrelli discloses the system of claim 1, wherein the data inspection module checks the one or more group characteristics for the data contained in the target data store under service level of review selected by an administrator of the system (“may provide report”, paragraph [0027])
Regarding Claim 7, Marrelli discloses the system of claim 1, wherein the data inspection module checks the one or more group characteristics by comparing a row count for the data when currently contained in the target data store to a row count for the data when previously contained in the source data store (“row”, paragraph [0040]; “in the form of table with a row”, paragraph [0065]).
Regarding Claim 8, Marrelli discloses the system of claim 1, wherein the data inspection module checks the one or more group characteristics by comparing a value for an aggregation of numeric sums (“comparisons that are aggregated on various levels”, paragraph [0036]) within the data when currently contained in the target data store to a value for the aggregation of numeric sums (“aggregating data quality metrics”, paragraph [0015] and figs. 7A-B) within the data when previously contained in the source data store (“numeric”, paragraph [0096]).
Regarding Claim 9, Marrelli discloses the system of claim 1, wherein the data inspection module checks the one or more group characteristics by comparing one or more values for key data within the data when currently contained in the target data store to one or more values for the key data within the data when previously contained in the source data store (“key target data”, paragraph [0023]).
Regarding Claim 10, Marrelli discloses the system of claim 1, wherein the data inspection module checks the one or more group characteristics by comparing values for all data within the data when currently contained in the target data store to values for all data within the data when previously contained in the source data store (“measures the level of data quality by comparing data values and/or 
Regarding Claim 11, Marrelli discloses the system of claim 1, wherein the data inspection module checks the one or more group characteristics by comparing a checksum (“comparisons that are aggregated on various levels”, paragraph [0036]) derived from the data when currently contained in the target data store to a checksum derived from the data when previously contained in the source data store (“measures the level of data quality by comparing data values and/or data formats against each data quality rule”, paragraph [0036]; “source data models is transformed for storage in the target data model…the data quality of the source data is validated against the data quality profiler model….and storing results of the rule comparisons”, paragraph [0120]).
Regarding Claim 12, Marrelli discloses the system of claim 1, further comprising:
determining that the quality of the data in the target data store is below a threshold level of quality for the data (“compared to threshold”, paragraphs [0091], [0095], [0111]); and
performing an action to correct errors (“error within a certain percentage”, paragraph [0043]) with the data in response to the determination that the quality of the data is below the threshold level of quality for the data (“compared to threshold”, paragraphs [0091], [0095], [0111]).
Regarding Claim 13, Marrelli discloses the system of claim 1, further comprising:
performing an action to generate a report based on the determination of the quality of the data. (“may provide report”, paragraph [0027]).
Regarding Claim 14, Marrelli discloses the system of claim 1, wherein the source data store is part of a first database, and wherein the target data store is part of a second database different from the first database (source systems are separate and different. See figs. 1 and 2).

Regarding Claim 16, Marrelli discloses the system of claim 1, wherein the source data store (figs. 1 and 2) is part of a data warehouse for an enterprise, wherein the data warehouse (“warehouse”, paragraph [0030]) includes a data lake, and wherein the target data store is part of a business intelligence system for the enterprise (“enterprise”, paragraph [0006], [0030]).
Regarding Claim 17, Marrelli discloses the system of claim 1, wherein the source data store and the target data store (figs. 1 and 2) are both part of a single database within an enterprise (“enterprise”, paragraph [0006], [0030]).
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marrelli et al. (2016/0070725).
Regarding Claim 5, Marrelli as discussed above, essentially discloses the claimed invention but does not explicitly disclose the system of claim 1, wherein the source data store that previously contained the data stored the data in a flat file format, and wherein the target data store that currently contains the data stores the data in a relational table format.
.  
Allowable subject matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/WILSON LEE/               Primary Examiner, Art Unit 2152